EXHIBIT 10.3


SECURITIES PURCHASE AGREEMENT
 


 
This Securities Purchase Agreement (this “Agreement”) is dated as of August ___,
2010 among NYTEX Energy Holdings, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Debentures (as defined herein), and (b) the
following terms have the meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.
 
“Closing Date” means the day of Closing which shall occur when all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions to Closing specified in Section 2.3 have been
satisfied or waived.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter have
been reclassified or changed into.
 



SECURITIES PURCHASE AGREEMENT – Page 1


 
 

--------------------------------------------------------------------------------

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.
 
“Debentures” means, collectively, the 12% Convertible Debentures due, subject to
the terms therein, 180 calendar days from their date of issuance, issued by the
Company to each of the Purchasers hereunder, in the form of Exhibit A.
 
“Debenture Shares” means the shares of Common Stock issuable upon the proper
conversion of the Debentures.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, and (c) securities issued or to be
issued pursuant to the FDF Acquisition Offering or other acquisitions or
strategic transactions approved by the board of directors, provided any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 
“FDF Acquisition” means the Company’s acquisition of at least 80% of each class
of the outstanding equity securities of Francis Drilling Fluids, Ltd. on or
before December 31, 2010.
 



SECURITIES PURCHASE AGREEMENT – Page 2


 
 

--------------------------------------------------------------------------------

 

“FDF Acquisition Offering” means a separate offering by the Company of shares of
Common Stock and warrants of the Company for what the Company anticipates will
be an aggregate consideration of a minimum of $15,750,000 to consummate the FDF
Acquisition.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, and right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.11.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the
 



SECURITIES PURCHASE AGREEMENT – Page 3


 
 

--------------------------------------------------------------------------------

 

Transaction Documents, including any Underlying Shares issuable upon exercise or
conversion in full of all Warrants and Debentures, ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 75% of the then Conversion
Price.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” shall have the meaning ascribed to such term in Section 4.1(a).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for its Unit(s) purchased hereunder as specified below such Purchaser’s
name on the signature page of this Agreement and next to the heading
“Subscription Amount”, in United States Dollars and in immediately available
funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on
Schedule 3.1(a).
 
“Trading Day” means a day on which the following markets or exchanges are open
for trading securities: Nasdaq Capital Market, the American Stock Exchange, the
New York Stock Exchange or the Nasdaq Global Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange or the
Nasdaq Global Market.
 
“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
“Underlying Shares” means the Debenture Shares and the Warrant Shares,
collectively.
 
“Unit” means the increments of securities sold by the Company pursuant to this
Agreement for $100,000 each which consist of (a) a $100,000 Debenture and (b) a
Warrant to purchase 20,000 shares of Common Stock for $2.00 per share, subject
to the adjustments described in the Warrants.
 



SECURITIES PURCHASE AGREEMENT – Page 4


 
 

--------------------------------------------------------------------------------

 

“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit C delivered to the Purchasers at the Closing in accordance with
Section 2.2(a) hereof, which Warrants shall be exercisable immediately and have
a term of exercise equal to three (3) years.
 
“Warrant Shares” means the shares of Common Stock issuable upon proper exercise
of the Warrants.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and each Purchaser
agrees to purchase the number of Units specified on such Purchaser’s signature
page hereto for $100,000 per Unit.  The maximum amount of Units available for
sale under this Agreement is 15 Units for an aggregate consideration of
$1,500,000.  The Company shall determine if and when Closing shall occur and the
final number of Units (up to 15) to be sold and purchased at the Closing.  Each
Purchaser shall deliver to the Company via wire transfer or a certified check
evidencing immediately available funds equal to their Subscription Amount, and
the Company shall deliver to each Purchaser its respective Debenture and Warrant
and the other items set forth in Section 2.2 issuable at the Closing.  Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of the Company or electronically, or such other
location as the Company specifies.
 
2.2           Deliveries.
 
(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company, along with the
Disclosure Schedules;
 
(ii)           a Debenture with a principal amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser in the name
requested by such Purchaser;
 
(iii)           for each Unit purchased by Purchaser, a Warrant registered in
the name of such Purchaser to purchase 20,000 of shares of Common Stock, with an
exercise price equal to $2.00, subject to the adjustments described in the
Warrant; and
 
(iv)           the Registration Rights Agreement duly executed by the Company.
 
(b)           On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company (except as noted) the following:
 
(i)           this Agreement duly executed by such Purchaser;
 



SECURITIES PURCHASE AGREEMENT – Page 5


 
 

--------------------------------------------------------------------------------

 

(ii)           such Purchaser’s Subscription Amount by wire transfer or
certified check evidencing immediately available funds; and
 
(iii)           the Registration Rights Agreement duly executed by such
Purchaser.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Purchasers contained herein;
 
(ii)           all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)           the delivery by the Purchasers of the items set forth in
Section 2.2(b) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the disclosure schedules delivered to
the Purchasers concurrently herewith (the “Disclosure Schedules”) which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to each Purchaser.
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  The Company owns, directly or
indirectly, the amount of capital stock or other equity interests listed on
Schedule 3.1(a) of each Subsidiary free and clear of any Liens, and all the
issued and outstanding shares of capital stock of each Subsidiary held by the
Company are validly issued and are fully paid and non-assessable.
 



SECURITIES PURCHASE AGREEMENT – Page 6


 
 

--------------------------------------------------------------------------------

 

(b)           Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or default of any of the provisions of its
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  The Company is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii) (a “Material Adverse Effect”),
and the Company has no knowledge that any Proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) to which the Company is a
party or
 



SECURITIES PURCHASE AGREEMENT – Page 7


 
 

--------------------------------------------------------------------------------

 

by which any property or asset of the Company is bound or affected, or (iii)
subject to the Required Approvals, to the Company’s knowledge, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations); except in the case of each of clauses (ii) and (iii), such as
could not have or reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings described in Section 4.6, (ii) the filing with the
Commission of the Registration Statement, (iii) the notice and/or application(s)
to each applicable Trading Market, if any, for the issuance and sale of the
Debentures and Warrants, and (iv) the filing of Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares at least
equal to 200 % of the Required Minimum on the date hereof.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g).  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Units and as set forth on Schedule 3.1(g), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Debentures and
Warrants will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Debentures and
Warrants.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the
 



SECURITIES PURCHASE AGREEMENT – Page 8


 
 

--------------------------------------------------------------------------------

 

Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(h)           Material Changes.  Since December 31, 2009,
except as specifically disclosed in the Company’s SEC reports, or set forth on
Schedule 3.1(h), (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not altered its method of accounting, and (iii) the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock.  Except for the issuance of the
Debentures and Warrants contemplated by this Agreement or as set forth on
Schedule 3.1(h), no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed one (1) Trading Day
prior to the date that this representation is made.
 
(i)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.  No executive officer, to the knowledge of
the Company, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters.  To the Company’s knowledge, the Company is in material
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(j)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.
 



SECURITIES PURCHASE AGREEMENT – Page 9


 
 

--------------------------------------------------------------------------------

 

(k)           Compliance.  The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party (whether or not such
default or violation has been waived), or (ii) is in violation of any order of
any court, arbitrator or governmental body, except in each case as could not
have a Material Adverse Effect.
 
(l)           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, except where
the failure to possess such permits could not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(m)           Title to Assets.  The Company has good and marketable title in fee
simple to all real property owned by them that is material to the business of
the Company and good and marketable title in all personal property owned by it
that is material to the business of the Company, in each case free and clear of
all Liens except for Liens set forth on Schedule 3.1(a) and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company is held under valid, subsisting and enforceable
leases of which the Company is in compliance.
 
(n)           Patents and Trademarks.  The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights similar rights necessary or material for use in
connection with its business and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
 
(o)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged.
 
(p)           Transactions With Affiliates and Employees.  Except as set forth
in Schedule 3.1(p), none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $100,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company
 



SECURITIES PURCHASE AGREEMENT – Page 10


 
 

--------------------------------------------------------------------------------

 

and (iii) for other employee benefits, including stock option agreements under
any stock option plan of the Company.
 
(q)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(r)           Private Placement.  Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Units by the
Company to the Purchasers as contemplated hereby.
 
(s)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Units, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(t)           Registration Rights.  Other than each of the Purchasers and any
allowed assigns, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.]
 
(u)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Units to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval
provisions.
 
(v)           Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.
 
(w)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Units by any form
of general solicitation or general advertising.  The Company has offered the
Units for sale only to the Purchasers and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.
 



SECURITIES PURCHASE AGREEMENT – Page 11


 
 

--------------------------------------------------------------------------------

 

(x)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(y)           Accountants. The Company’s principal independent public
accountants are Whitley Penn, LLP.  To the knowledge of the Company, such
accountants, who the Company expects will express their opinion with respect to
the financial statements to be included in the Company’s Annual Report on Form
10-K for the year ended December 31, 2010 are a registered public accounting
firm as required by the Securities Act.
 
(z)           Seniority.  As of the Closing Date, no indebtedness or other
equity of the Company is senior to the Debentures in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise, other
than indebtedness secured by purchase money security interests (which is senior
only as to underlying assets covered thereby) and capital lease obligations
(which is senior only as to the property covered thereby).
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  If Purchaser is an entity, (i) such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or organizational power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder, and (ii) the execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of such Purchaser.  Each Transaction Document to which it is
a party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (A) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(B) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (C) insofar as indemnification
and contribution provisions may be limited by applicable law.
 



SECURITIES PURCHASE AGREEMENT – Page 12


 
 

--------------------------------------------------------------------------------

 

(b)           Own Account.  Such Purchaser understands that the Units,
Debentures, Warrants and Underlying Shares are “restricted securities” and have
not been registered under the Securities Act or any applicable state securities
law and is acquiring the Units as principal for its own account and not with a
view to or for distributing or reselling such securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such securities in violation of the
Securities Act or any applicable state securities law and has no arrangement or
understanding with any other persons regarding the distribution of such
securities (this representation and warranty not limiting such Purchaser’s right
to sell the securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law.  Such Purchaser is
acquiring the securities hereunder in the ordinary course of its business.  Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the securities.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Units, it was, and at the date hereof it is, and on each date on which it
exercises any Warrants or converts any Debentures it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Units, or has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Units and, at the present time,
is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the Units
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than the transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet from the Company or any
other Person setting forth the material terms of the transactions contemplated
hereunder until the date hereof (“Discussion Time”).  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the
 



SECURITIES PURCHASE AGREEMENT – Page 13


 
 

--------------------------------------------------------------------------------

 

portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
(g)           FDF Acquisition.  Purchaser acknowledges and agrees that it
understands that (i) the Company presently intends to pursue and consummate the
FDF Acquisition, (ii) the Company intends to hold and complete the FDF
Acquisition Offering, and (iii) as a result of the FDF Acquisition Offering and
any Exempt Issuances, that such Purchaser’s relative ownership interest in the
Company can and likely will be diluted.  Purchaser also understands that the FDF
Acquisition may or may not be completed, and, if completed, there is no
assurance that the FDF Acquisition will not have a negative impact on the
Company and its operations.
 
(h)           Price of Units; Lack of Trading Market.  Purchaser acknowledges
and agrees that Purchaser understands that:
 
(i)           the price of Units has been determined by the Company in its sole
discretion and bears no relationship to any generally recognized criteria of
value, such as assets, earnings, or book value;
 
(ii)           the fair market value of the Units may be less than the offering
price of the Units paid by Purchaser;
 
(iii)           even if this Offering is fully subscribed and the Company sells
all the Units, the Company intends to hold the FDF Acquisition Offering and will
also likely require additional future financings over the next several
years.  There can be no assurances that such financings will ever be completed,
and, if completed, such financings could involve a dilution of the interests of
Purchaser and the other stockholders of the Company upon the issuance of
additional shares of Common Stock or other securities; and
 
(iv)           there is not currently a trading market for the Units or the
Securities and if a trading market develops, the trading price of the Common
Stock may be subject to significant price fluctuations in response to a variety
of factors and could be deemed to have little or no value.
 
(i)           Receipt of Information.  Purchaser has had an opportunity to
review the Company’s filings under the Securities Exchange Act of 1934
(including risks factors set forth therein).  Purchaser has been advised that on
August 12, 2010, the Company filed with the Securities and Exchange Commission
("SEC") Amendment No. 3 to its Registration Statement on Form 10 (the "Form
10").  Purchaser further understands that (a) the SEC is currently reviewing the
Form 10, (b) the Company may receive additional comments from the SEC regarding
the disclosures contained in the Form 10 and in the accompanying financial
statements, (c) the Company may make further revisions to the Form 10 and (d)
any additional revisions or additional comments by the SEC to the Form 10 or any
amendment thereto may be material. The Purchaser has received all such
 



SECURITIES PURCHASE AGREEMENT – Page 14


 
 

--------------------------------------------------------------------------------

 

information that Purchaser deems necessary and appropriate to enable Purchaser
to evaluate the financial risk inherent in making an investment in the
Units.  Purchaser has received satisfactory and complete information concerning
the business and financial condition of the Company in response to Purchaser’s
inquiries.  Purchaser has received and reviewed the Supplement to Convertible
Debenture Offering Documents dated August 12, 2010 (the
“Supplement”).  Purchaser represents that the decision to invest in the Units is
being made on the basis of information set forth in the most recent Form 10 and
the Supplement, as referenced herein, and that any earlier drafts of such have
not been relied upon.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Units, Debentures, Warrants and Underlying Shares
(collectively, the “Securities”) may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or
Rule 144, to the Company or to an affiliate of a Purchaser or in connection with
a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights
Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(b), of a legend on any of the Securities in substantially the
following forms, as applicable:
 
(i)           For Warrants:
 
THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR THE WARRANT
SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO NYTEX ENERGY HOLDINGS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.
 



SECURITIES PURCHASE AGREEMENT – Page 15


 
 

--------------------------------------------------------------------------------

 

(ii)           For Debentures:
 
THIS DEBENTURE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THIS
DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE OR THE SHARES UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NYTEX ENERGY HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
(iii)           For Underlying Shares, the legend customarily placed on shares
of similar types and restrictions by the Company.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).  The Company shall cause its counsel to issue a legal opinion
to the Company’s transfer agent promptly after the Effective Date if required by
the Company’s transfer agent to effect the removal of the legend hereunder.  If
all or any portion of a
 



SECURITIES PURCHASE AGREEMENT – Page 16


 
 

--------------------------------------------------------------------------------

 

Debenture or Warrant is converted or exercised (as applicable) at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144(k) or
if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations thereof) then such Underlying
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 4.1(c), it will, no later than five (5) Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Underlying Shares issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends.  The Company may not make any notation
on its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section.  Certificates
for Underlying Shares subject to legend removal hereunder shall be transmitted
by the transfer agent of the Company to the Purchasers by crediting the account
of the Purchaser’s prime broker with the Depository Trust Company System.
 
(d)           Each Purchaser agrees that the removal of the restrictive legend
from certificates representing Underlying Shares as set forth in this Section
4.1 is predicated upon the Company’s reliance that the Purchaser will sell any
Underlying Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.
 
4.2           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Units may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions.  The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
4.3           Furnishing of Information.  As long as any Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Purchaser owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with
Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that
 



SECURITIES PURCHASE AGREEMENT – Page 17


 
 

--------------------------------------------------------------------------------

 

would be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers or that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market.
 
4.5           Conversion and Exercise Procedures.  The form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Debentures set forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants or convert the Debentures.  No
additional legal opinion or other information or instructions shall be required
of the Purchasers to exercise their Warrants or convert their Debentures.  The
Company shall honor exercises of the Warrants and conversions of the Debentures
and shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
 
4.6           Securities Laws Disclosure; Publicity.  The Company shall, by 5:30
p.m. Eastern time on the Trading Day following the date hereof, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby, and shall attach the Transaction Documents thereto, all as
required by federal securities laws.  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except (i)
as required by federal securities law in connection with the registration
statement contemplated by the Registration Rights Agreement and (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under subclause (i) or (ii).
 
4.7           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.
 
4.8           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Units hereunder for general working capital purposes which, in
addition to normal operations of the Company, also includes pursuit of the FDF
Acquisition.
 
4.9           Purchaser’s Indemnification.  Each Purchaser, severally and not
jointly, agrees to indemnify, hold harmless, reimburse and defend the Company
and each of the Company’s officers, directors, agents, Affiliates, control
persons and principal shareholders, at all times against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Company which results, arises out
of or is based upon:  (i) any misrepresentation by such Purchaser or breach of
any warranty by such Purchaser in the Transaction Documents or in any exhibits
or schedules attached hereto or thereto; or (ii) any breach or default in
performance by such Purchaser of any covenant or undertaking to be performed by
such Purchaser hereunder, or any other agreement entered into by the Company and
such Purchaser relating hereto.
 



SECURITIES PURCHASE AGREEMENT – Page 18


 
 

--------------------------------------------------------------------------------

 

4.10           Company Indemnification.  The Company agrees to indemnify, hold
harmless, reimburse and defend each Purchaser, and each of such Purchaser’s
officers, directors, agents, Affiliates, control persons, and principal
shareholders or principal interest holders, against any claim, cost, expense,
liability, obligation, loss, Taxes or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon such Purchaser that results, arises
out of or is based upon: (i) any misrepresentation by Company or breach of any
warranty by Company in the Transaction Documents or in any exhibits or schedules
attached hereto or thereto; or (ii) any breach or default in performance by
Company of any covenant or undertaking to be performed by Company hereunder, or
any other agreement entered into by the Company and such Purchaser relating
hereto.
 
4.11           Reservation and Listing of Securities.
 
(a)           The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.
 
(b)           If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than 150% of the Required
Minimum on such date, then the Board of Directors of the Company shall use
commercially reasonable efforts to amend the Company’s certificate or articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least 200% of the Required Minimum at such time, as soon as
possible and in any event not later than the 75th day after such date.
 
4.12           Short Sales and Confidentiality After The Date Hereof.  Each
Purchaser severally and not jointly with the other Purchasers covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period after the
Discussion Time and ending on the earlier of the 180th calendar day following
the date hereof or the date that such Purchaser no longer owns any
Debentures.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in
Section 4.6, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).  Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to the Effective Date of the Registration
Statement with the Securities is a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.  Notwithstanding the foregoing,
other than as set forth in this Section 4.12, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.6.   Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other
 



SECURITIES PURCHASE AGREEMENT – Page 19


 
 

--------------------------------------------------------------------------------

 

portions of such Purchaser’s assets, the covenant set forth above shall only
apply with respect to the portion of assets managed by the portfolio manager
that made the investment decision to purchase the Securities covered by this
Agreement.
 
4.13           Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser.  The Company
shall, on or before or after the Closing Date, take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the Company, if the Closing has not been consummated on or
before August 31, 2010; provided, however, that no such termination will affect
the right of any party to sue for any breach by the other party (or
parties).  This Agreement may be terminated by the Company at any time before
Closing occurs by written notice to each Purchaser.
 
5.2           Fees and Expenses.  The Company shall deliver, prior to the
Closing, a completed and executed copy of the Closing Statement, attached hereto
as Annex A.  Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given and sent as follows:
 
(a)           upon personal delivery to the party to be notified;
 
(b)           when sent by confirmed facsimile if sent during normal business
hours of the recipient, or if delivered after normal business hours, then on the
next Business Day;
 
(c)           three (3) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or
 



SECURITIES PURCHASE AGREEMENT – Page 20


 
 

--------------------------------------------------------------------------------

 

(d)           one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.
 
If to the Company, to:
 
NYTEX Energy Holdings, Inc.
 
12222 Merit Drive, Suite 1850
 
Dallas, Texas 75251
 
Attention:  Kenneth Kase Conte, Chief Financial Officer
 
Facsimile:  (972) 770-4701
 
with a copy (which shall not constitute notice) to:
 
Strasburger & Price, LLP
 
901 Main Street, Suite 4400
 
Dallas, Texas 75202
 
Attention:  Kevin Woltjen, Esq.
 
Facsimile:  214-659-4025
 
If to the Purchaser, the address specified on such Purchaser’s signature page.
 
(e)           or at such other address as the Company or such Purchaser may
designate by written notice to the other in accordance with this Section 5.4.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and each Purchaser or, in the case
of a waiver, by the party against whom enforcement of any such waiver is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser.  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of this Agreement and the other Transaction Documents.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 



SECURITIES PURCHASE AGREEMENT – Page 21


 
 

--------------------------------------------------------------------------------

 

5.9           Governing Law; Venue.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
CONFLICTS OF LAWS RULES OR PRINCIPLES THEREOF.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SERVING
DALLAS COUNTY, TEXAS, FOR THE PURPOSES OF ANY ACTION ARISING OUT OF THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH ACTION (A) THAT SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, (B) THAT THE ACTION IS
BROUGHT IN AN INCONVENIENT FORUM, (C) THAT IT IS IMMUNE FROM ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ITS PROPERTY, (D) THAT THE VENUE OF THE SUIT, ACTION
OR PROCEEDING IS IMPROPER, OR (E) THAT THIS AGREEMENT, OR THE SUBJECT MATTER
HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT DELIVERED IN CONNECTION HEREWITH IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM TO SUCH STATUTE OR RULE OF LAW SO LONG AS
THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT
AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  ANY SUCH PROVISION
WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
REMAIN ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS.
 
5.10           Survival.  The representations, warranties, covenants and other
agreements contained herein shall survive the Closing and the delivery, exercise
and/or conversion of the Securities, as applicable for the applicable statue of
limitations.
 
5.11           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such
 



SECURITIES PURCHASE AGREEMENT – Page 22


 
 

--------------------------------------------------------------------------------

 

circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
5.15           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.16           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.  For reasons of
administrative convenience only, Purchasers and their respective counsel have
chosen to communicate with the Company and has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.
 
5.17           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 



SECURITIES PURCHASE AGREEMENT – Page 23


 
 

--------------------------------------------------------------------------------

 

[Signature Pages Follow]
 



SECURITIES PURCHASE AGREEMENT – Page 24


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


                                                                       NYTEX
ENERGY HOLDINGS, INC.




                                                                      
By:  ______________________________________ 
                                                                        
                                                                              
Name:  ________________________________                                                                         
 
                                                                              
Title:    ________________________________                                                                       


 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR EACH PURCHASER FOLLOWS]
 



SECURITIES PURCHASE AGREEMENT – Company Signature Page


 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO
 
NYTEX SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of
Purchaser:  ________________________________________________________                                                                                                                                        


Signature of Authorized Signatory of
Purchaser:                                  
Name of Authorized
Signatory:   _______________________________________________                                                                                                                                       
Title of Authorized
Signatory:     _______________________________________________                                                                                                                                     
Email Address of
Purchaser:        _______________________________________________                                              


Address for Notice of
Purchaser:_______________________________________________                                                                                                                                          


________________________________________________________________________





Address for Delivery of Securities for Purchaser (if not same as above):






Number of
Units:   ______________________________                                                                        
Subscription
Amount: $                                                           
                                           
EIN Number:
__________________________________                                                                                     


 


 
[SIGNATURE PAGES CONTINUE]
 
 
 



SECURITIES PURCHASE AGREEMENT –Purchaser Signature Page


 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
CLOSING STATEMENT
 


 
Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the Purchasers shall purchase up to $1,500,000 of Units from NYTEX
Energy Holdings, Inc. (the “Company”).  All funds will be wired into a separate
account maintained by the Company.  All funds will be disbursed in accordance
with this Closing Statement.
 
Disbursement Date:   _________________________________, 2010




 
I.  PURCHASE PRICE
               
Gross Proceeds to be Received
$
         
II.  DISBURSEMENTS
         
$
             
$
     
$
     
$
         
Total Amount Disbursed:
 
$
 









WIRE INSTRUCTIONS:


To: _________________________________________________                                                                                    




To:
_________________________________________________                                                                                     





ANNEX A


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DEBENTURES









EXHIBIT A


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


REGISTRATION RIGHTS AGREEMENT









EXHIBIT B


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


WARRANTS









EXHIBIT C


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(a)


SUBSIDIARIES




1.           NYTEX Petroleum, Inc. (a wholly owned subsidiary)


2.
Supreme Vacuum Services, Inc. (a majority owned subsidiary company held by NYTEX
Energy Holdings, Inc.








SCHEDULE 3.1(a)


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(g)


CAPITALIZATION OF THE COMPANY




39,535,396 shares of Common Stock outstanding.


5,980,902 Warrants to purchase common stock at $.50 per share and became
exercisable on February 17, 2009, and expires on February 17, 2012.





SCHEDULE 3.1(g)


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(h)


MATERIAL CHANGES









SCHEDULE 3.1(h)


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(p)


TRANSACTION WITH AFFILIATES AND EMPLOYEES











SCHEDULE 3.1(p)


 
 

--------------------------------------------------------------------------------

 
